UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 05908 John Hancock Patriot Premium Dividend Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Attorney & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 |Date of fiscal year end: October 31 Date of reporting period: July 31, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on July 31, 2006 (unaudited) Issuer Shares Value Common stocks 39.30% (Cost $94,733,877) Electric Utilities 3.05% FPL Group, Inc. 20,000 862,800 Pinnacle West Capital Corp. 80,000 3,440,800 Progress Energy, Inc. 99,000 4,311,450 Progress Energy, Inc. (Contingent Value Obligation) (B)(I) 176,250 49,350 Gas Utilities 2.17% National Fuel Gas Co. 86,000 3,194,040 Peoples Energy Corp. 70,200 2,963,142 Integrated Telecommunication Services 1.56% AT&T, Inc. 102,350 3,069,477 Verizon Communications, Inc. 40,000 1,352,800 Multi-Utilities 31.98% Alliant Energy Corp. 182,900 6,617,322 Ameren Corp. 80,000 4,120,000 CH Energy Group, Inc. 198,800 9,858,492 Consolidated Edison, Inc. 78,000 3,655,860 Dominion Resources, Inc. 79,700 6,254,856 DTE Energy Co. 193,500 8,188,920 Duke Energy Corp. 165,200 5,008,864 Energy East Corp. 320,000 7,785,600 KeySpan Corp. 205,700 8,283,539 NiSource, Inc. 158,050 3,595,637 NSTAR 276,000 8,602,920 OGE Energy Corp. 137,632 5,209,371 Public Service Enterprise Group, Inc. 16,000 1,078,880 SCANA Corp. 28,400 1,135,716 TECO Energy, Inc. 196,750 3,136,195 Vectren Corp. 30,000 834,300 WPS Resources Corp. 55,400 2,856,978 Xcel Energy, Inc. 228,000 4,569,120 Oil & Gas Storage & Transportation 0.54% Kinder Morgan, Inc. 15,000 1,530,000 Page 1 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on July 31, 2006 (unaudited) Credit Issuer, description rating (A) Shares Value Preferred stocks 55.88% (Cost $154,101,020) Agricultural Products 1.22% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 44,250 3,462,563 Consumer Finance 3.31% HSBC USA, Inc., $2.8575 (G) AA- 95,900 4,540,270 SLM Corp., 6.97%, Ser A BBB+ 92,000 4,871,400 Diversified Banks 1.11% Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 140,000 3,154,200 Electric Utilities 20.43% Alabama Power Co., 5.20% BBB+ 262,475 5,924,061 Boston Edison Co., 4.78% A- 67,342 5,798,146 Carolina Power & Light Co., $4.20 Baa3 41,151 3,090,185 Carolina Power & Light Co., $5.44 BB+ 11,382 1,052,835 Delmarva Power & Light Co., 3.70% BB+ 13,109 839,386 Duquesne Light Co., 6.50% BB+ 107,000 5,376,750 Entergy Arkansas, Inc., 6.45% BB+ 50,000 1,257,815 Entergy Mississippi, Inc., 6.25% BB+ 153,000 3,762,851 Georgia Power Co., 6.00%, Ser R A 54,900 1,301,130 Interstate Power & Light Co., 7.10%, Ser C BBB- 76,500 2,005,738 Interstate Power & Light Co., 8.375%, Ser B Baa3 25,000 777,500 Monongahela Power Co., $6.28, Ser D B+ 24,931 2,501,671 PPL Electric Utilities Corp., 4.40% BBB 29,790 2,421,927 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 200,000 4,881,260 PPL Energy Supply, LLC, 7.00% BBB 50,000 1,256,000 Southern California Edison Co., 6.00%, Ser C BBB- 18,000 1,704,375 Southern California Edison Co., 6.125% BBB- 35,000 3,425,625 Virginia Electric & Power Co., $6.98 BB+ 35,000 3,658,595 Virginia Electric & Power Co., $7.05 BB+ 10,000 1,045,625 Wisconsin Public Service Corp., 6.76% A- 35,883 3,708,286 Xcel Energy, Inc., $4.08, Ser B BB+ 8,610 757,680 Xcel Energy, Inc., $4.11, Ser D BB+ 8,770 730,716 Xcel Energy, Inc., $4.16, Ser E BB+ 9,410 723,441 Gas Utilities 2.18% Southern Union Co., 7.55%, Ser A BB+ 239,700 6,179,466 Investment Banking & Brokerage 7.25% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB 50,650 2,257,977 Bear Stearns Cos., Inc. (The), 5.72%, Depositary Shares, Ser F BBB 95,300 4,498,160 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB 84,000 4,267,200 Goldman Sachs Group, Inc., 6.20%, Ser B A- 20,000 498,200 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 124,800 5,803,200 Page 2 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on July 31, 2006 (unaudited) Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 53,000 2,570,500 Merrill Lynch & Co., Inc., 6.375%, Depositary Shares, Ser 3 A- 26,900 683,260 Life & Health Insurance 1.91% MetLife, Inc., 6.50%, Ser B BBB 215,000 5,415,850 Multi-Utilities 9.55% Baltimore Gas & Electric Co., 6.70%, Ser 1993 BBB- 20,250 2,107,266 Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 30,000 3,130,314 BGE Capital Trust II, 6.20% BBB- 205,300 4,662,363 PNM Resources, Inc., 6.75%, Conv BBB- 67,896 3,345,915 Public Service Electric & Gas Co., 4.08%, Ser A BB+ 5,000 408,750 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 13,677 1,063,387 Public Service Electric & Gas Co., 6.92% BB+ 47,998 4,796,800 SEMPRA Energy, $4.36 BBB+ 19,250 1,529,605 SEMPRA Energy, $4.75, Ser 53 BBB+ 6,305 515,434 South Carolina Electric & Gas Co., 6.52% Baa1 55,000 5,537,813 Oil & Gas Exploration & Production 4.98% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BBB- 20,000 1,875,000 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 51,500 5,014,813 Devon Energy Corp., 6.49%, Ser A BB+ 50,645 5,129,391 Nexen, Inc., 7.35% (Canada) BB+ 84,500 2,121,795 Other Diversified Financial Services 3.08% Citigroup, Inc., 6.213%, Depositary Shares, Ser G A 96,000 4,900,800 Citigroup, Inc., 6.231%, Depositary Shares, Ser H A 56,400 2,893,884 Citigroup, Inc., 6.365%, Depositary Shares, Ser F A 18,900 960,687 Specialized Finance 0.18% CIT Group, Inc., 6.35%, Ser A BBB+ 20,000 504,000 Thrifts & Mortgage Finance 0.19% Sovereign Bancorp, Inc., 7.30%, Depositary Shares, Ser C BB+ 20,000 526,876 Trucking 0.49% AMERCO, 8.50%, Ser A CCC+ 55,000 1,397,000 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 4.82% (Cost $13,688,000) Commercial Paper 4.82% Chevron Funding Corp., 8-1-06 5.150 13,688 13,688,000 Total investments 100.00% Page 3 John Hancock Patriot Premium Dividend Fund II Footnotes to Schedule of Investments July 31, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available [unless indicated otherwise]. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $3,462,563 or 1.22% of the Fund's total investments as of July 31, 2006. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on July 31, 2006, including short-term investments, was $262,522,897. Gross unrealized appreciation and depreciation of investments aggregated $26,553,794 and $5,196,525, respectively, resulting in net unrealized appreciation of $21,357,269. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Patriot Premium Dividend Fund II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 26, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 26, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial
